Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-51 and the species of FC binding region, Protein A, Z-domain in SEQ ID NO:1,  polymer, LINK domain, Hyaluronic acid as a polymer and biodegradable polymer in the reply filed on 3/17/2022 is acknowledged.  The traversal is on the grounds that it is appropriate to rejoin method claims that contain all of limitations of the examined composition claims.  This is not found persuasive because this is 371 case and it has been shown that the shared technical feature does not make a contribution over the prior art therefore, the restriction requirement is maintained.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11, 13, 29-32, 46-47 and 52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/17/2022.
Claims 1, 12, 14, 26-27 and new claims 59-60 are under consideration in the instant Office Action.

Withdrawn Rejections
The rejections of claims 1-2, 12, 26-27, 43 and 45 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of the newly amended and cancelled claims.

The rejection of claims are 1-3, 10, 12, 14, 26-27, 43 and 45 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in view of the newly amended and cancelled claims.

Modified and New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rosa et al., 2014 ((5/25/2022 PTO-892) in view of Sharma  et al., 2016 (5/25/2022 PTO-892).
The newly amended claims are being interpreted as bind to a biological tissue (claims 1 and 26-27), a moiety that binds  a therapeutic antibody (claim 1), a minimized form of Z-domain of Protein A or derivative thereof
Rosa teaches an anchor molecule used in a detection assay wherein the fusion protein combines a ZZ-fragment of Protein A, which recognizes the human IgG antibodies via their Fc portion and a family 3 carbohydrate binding module (CBM) with high affinity for cellulose, paper  (see abstract, page 4341, 1st column, 2nd full paragraph and 2nd column, first paragraph) and meets the requirements of instant claims 1 and 12. Rosa teaches an anchor molecule fusion protein that has the same two components as the instantly claimed composition: a moiety that binds to an antibody and a second moiety that is targeted to the site of interest to anchor to a solid phase. While Rosa teaches an anchor molecule, this molecule targets cellulose (paper), it does not specifically target hyaluronic acid in a biological tissue.
Sharma teaches using hyaluronic acid to anchor therapeutic nanocrystals to improve chemotherapeutic efficacy (see abstract and page 73084, 1st column, 4th paragraph). Sharma teaches that hyaluronic acid (HA) participates in tumor targeting and regulates the circulation time and bio-distribution. HA is a versatile polymer that is negatively charged polysaccharides with anti-fouling properties, prevents protein adsorption and opsonization, is biodegradable, has a high water-solubility, biocompatibility, non-immunogenicity and a chemical structure suitable for further functionalization (see page 73084, 1st column, 2nd and 3rd  paragraphs) as in instant claim 1. Sharma teaches that HA can be HA-drug conjugated or HA anchored nanoparticles via covalent bond modification or electrostatic attraction (see page 73084, 1st column, 3rd paragraph) as in instant claims 26-27. It would have been prima facie obvious to one of ordinary skill in the art to choose either covalent or electrostatic attraction; such would amount to choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; which is proper to support a finding of obviousness under 35 U.S.C. 103(a). See the Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).  See also MPEP §2143(E). While Sharma teaches using HA as a biological tissue anchor, Sharma fails to teach the moiety portion of the composition that binds to an  antibody.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Rosa and Sharma. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because both Rosa and Sharma teach using a composition to anchor a molecule to a target site. Rosa teaches using a protein A variant to capture an antibody to place it the position to have the best result while Sharma teaches using HA as an anchor in a biological tissue to extend the time of treatment is available in the biological system. One of ordinary skill in the art would be motivated to modify the known anchor molecule taught by Rosa be able to use in a biological system with the anchor of HA taught by Sharma since one would want the anchor portion bind to a biological tissue rather than cellulose (paper) to be able to increase the bioavailability of the treatment since Sharma teaches that HA is capable producing this effect and Rosa shows that the Protein A derivative is capable of placing the antibody in a better position to be a more effective antibody. Further, the dissociation constant (KD) of instant claim 1 is met in view the protein A derivative is one of the species in the instant claims. It is clear that the same product would have the same characteristics as the instantly claimed composition since there is no evidence to the contrary. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references. 

Claims 1, 12, 14 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rosa et al., 2014 (5/25/2022 PTO-892) and Sharma  et al., 2016 (5/25/2022 PTO-892) as applied to claims 1 and  26-27 above, and further in view of Rome et al., US2016/0235862 (5/25/2022 PTO-892).
See Rosa and Sharma, as discussed above. Rosa teaches ZZ-domain of Protein A but fails to specifically teach the SEQ ID NO:1 as required in instant claim 14.
Rome teaches compositions of vault complexes for the delivery of hydrophobic or aqueous insoluble therapeutic compounds (see abstract). Rome teaches a SEQ ID NO:18 (see paragraph 22) which is the same as instant SEQ ID NO: 1 of instant claims 12 and 14. Rome teaches that their vault complex is in a fusion protein including the Z-domain of Staphylococcal Protein A, SEQ ID NO:18, that binds to an antibody (see paragraph 22) and as instant claims 1, 12 and 14.
  It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Rosa, Sharma and Rome. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Rosa and Rome teach using derivatives of the known Protein A used to bind antibodies and therefore, it would have been prima facie obvious to one of ordinary skill in the art to choose known Protein A derivatives like the one disclosed in SEQ ID NO: 18 by Rome; such would amount to choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; which is proper to support a finding of obviousness under 35 U.S.C. 103(a). See the Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (See also MPEP §2143(E). The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Claims 1, 12, 14, 26-27  and new claims 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Rosa et al., 2014 (5/25/2022 PTO-892), Sharma  et al., 2016 (5/25/2022 PTO-892) and Rome et al., US2016/0235862 (5/25/2022 PTO-892) further in view of Necas et al., 2008 (instant PTO-892).
See Rosa, Sharma and Rome as discussed above. None teach the biological tissue to include vitreous humor of the eye cavity or skin as required in new claims 59-60.
Necas teaches that hyaluronic acid is found in in various parts of the body in high concentrations including the skin and vitreous humor (see page 399, 1st column, 1st paragraph) as  required in instant claims 59-60.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Rosa, Sharma, Rome and Necas. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Necas teaches that hyaluronic acid is found in these specific biological tissues of interest, vitreous humor and skill. Therefore, one of ordinary skill in the art would have had a reasonable expectation of success of using the anchor molecule on these specific tissues of interest based on the cumulative disclosures of these prior art references that the anchor molecule would be capable of binding to the hyaluronic acid in these specific tissues.  

Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive. Applicant argues that the primary reference, Rosa, is directed to a capture DNA molecule on microfluidic paper based analytic device using antibodies that are anchored to the device with a fusing protein containing Protein A. Applicant argues that that the proposed modification of the prior art would change the principle of the operation of the prior art invention and that the teaching of the references are not sufficient to render the claims prima facie obvious. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). While the Rosa reference is depended upon to teach the anchor molecule concept, and provide a clear guidepost of what is known in the prior art, the other references provide further motivation and teaching of how to modify this anchor molecule to be able to use it in other setting, such as in tissue preparations and in in vivo setting. While Rosa’s teaching are for an anchor molecule in a microfluid assay setting, it does not deter one of ordinary skill to use this concept in other settings, such as in vivo settings with biological tissue, by adapting these molecules with well-known anchors found in the prior art. The Rosa reference is not depended upon to teach the setting of the use for the product but rather that the structure concept was already known in the prior art and one of ordinary skill would be motivated to modify the known product for the use in other settings like, biological tissue targets, with a reasonable expectation of success. Therefore,  the applicant’s arguments are not found persuasive.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649